Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claim 4 was cancelled. This action is made non-final. 
                                   Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3; 5-6; 9-11; 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Wagenaar (US.Pub.No.20150382042) in view of O’Neil (US.Pub.No.20210219021).

Regarding claim 1, Wagenaar et al disclose a method for streaming media from a computer-implemented media streaming system, the method comprising: receiving a primary media stream (see fig.2 with sever 106 for providing the primary content; 0066);

receiving a plurality of items of interstitial content, each item being associated with content information specifying the content of the respective item(see fig.2 with Ad server 105 and Ad Proxy 104 for providing the commercial and other additional related to the commercial; ad proxy 104 does not store the actual advertisement content but rather provides contact information, for example, internet address links, or resource locators, for retrieving the advertisements, which are presented in the playlist. The ad server 105 provides the source storage of the advertisement content, 0066);

combining the items of interstitial content with the primary media stream to form a playout media stream(see fig.2 with DSM 201 for combining the primary content with the commercial; the DSM 201 presents the manifest 450 for the playlist with ads already inserted and embedded for delivery as a single stream,0078;0064);


wherein the media consumer is a media playback device (see fig.2; where a user of the player 100 requests one or more play list items to be played on the player 100, 0068).

But did not explicitly disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device.

However, O'Neil et al disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device (see fig.1; content providers 102 generate multimedia content and metadata that is stored in a server 104 (e.g., streaming and non-streaming Internet content, television programs, or radio programs), 0031; 0009; 0036; 0040).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of O'Neil to modify Wagenaar by storing remotely 

Regarding claim 2, Wagenaar et al disclose wherein the step of combining the items of interstitial content with the primary media stream further comprises inserting the interstitial content in interruptions in the primary media stream(substitution of program durations with other programs or black screens such as for sports "blackouts,0031;0071).

Regarding claim 3 ,Wagenaar et al disclose wherein the step of combining the items of interstitial content with the primary media stream comprises overlaying the interstitial content on portions of the primary media stream(inserted content can be overlay content displayed or played in combination with the main program,0031).

Regarding claim 5, Wagenaar et al disclose wherein the media consumer is a media playback device associated with a defined user identity (logon profile, 0029; 0070; user id, 0068).

Regarding claim 6 ,  Wagenaar et al disclose wherein the said-storing step-further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer; and storing remotely from the media consumer history data associating the unique identity with the content information of the interstitial content in the media stream streamed to the media consumer(mobile device identifier, logon profile, 0029; 

Regarding claim 9, Wagenaar et al disclose further comprising, subsequent to the said-streaming and the storing steps, performing the steps of: communicating with the media consumer to perform a transaction; and associating the transaction with the content information of the interstitial content in the media stream streamed to the media consumer (see fig.2 with Ad tracker 103 for communicating with player 110 to collect information related to contents that were presented to the user; 0066).

 Regarding claim 10 ,  Wagenaar et al disclose wherein the step of streaming the playout media stream is performed at a first computer, and the step of communicating with the media consumer to perform the transaction is performed at a second computer(seefig.2 where DSM 201 is responsible to stream the content; and transaction of collecting report or history is executed by the Ad tracker 103; the ad server 105 and the content server (origin) 106 with the DSM 201 and player 100 to facilitate the delivery of the personalized and targeted media content,0064; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

 Regarding claim 11 ,  Wagenaar et al disclose  wherein the storing further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer: and storing remotely from the media consumer history data 

Regarding claim 14, Wagenaar et al did not explicitly disclose wherein the step of streaming the playout media stream is performed using a packet streaming mechanism.

However, O'Neil et al disclose wherein the step of streaming the playout media stream is performed using a packet streaming mechanism (see fig.1; packet switching, 0031).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of O'Neil to modify Wagenaar by storing remotely metadata related to downloaded video contents for the purpose of protecting limited resources of the media playback device accordingly.

Regarding claim 15, Wagenaar et al disclose wherein the primary media stream is an audio or video program (content server 106 provides the (non-advertising) raw media content, for example, the video clips and sound clips in raw digital format, 0066).



Regarding claim 17, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 1.

Claims 7-8; 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenaar (US.Pub.No.20150382042) in view of O’Neil (US.Pub.No.20210219021) and Berger (US.Pub.No.20180241981).

Regarding claim 7, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer.

However, Berger et al disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer(this system can 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar and O'Neil by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

 Regarding claim 8, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer.

However, Berger et al disclose wherein the storing further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer (commercials and the metadata are saved on the device for later use, 0105; receiving one or more files from a mobile device containing past activity on the device, 0019).



Regarding claim 12, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer is configured to be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer; wherein the associating the transaction further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and correlating the gathered information with the history data.

However, Berger et al disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer is configured to be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer; wherein the associating the transaction further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and correlating the gathered information with the history data(this 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar and O'Neil by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

Regarding claim 13, Wagenaar et al disclose  the method further comprising receiving, by the second computer, the history information from the media consumer(see fig.2 with Ad tracker for collecting viewing history from the player 100; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

But did not explicitly disclose wherein the storing further comprises storing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer at the media consumer.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar and O'Neil by storing locally data related to commercial for the purpose of retrieving commercials accordingly.

                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425